Wagner, Judge,
delivered the opinion of the court.
This action was brought by the plaintiff to have dower in certain lands admeasured and set off to the defendant as the widow of her former husband, one Masterson, deceased. The plaintiff claimed an interest in the premises by purchase from some of the heirs. The defendant’s answer contained two counts: the first set up an interest under the homestead law, and the second a former judgment between the plaintiff’s grantor and the defendant, -on a proceeding, to have dower assigned in the same land.
The court found against the defendant on the first count, and in her favor on the second count, and held that the former judgment was an effectual bar, and thereon rendered judgment in her favor.
The counsel for the defendant then made a motion to amend the judgment so as to incorporate in it certain findings of fact. This the court overruled, and that constitutes the only error ■complained of.
We know of no law requiring the court to specifically state in the judgment every fact which may arise in the cause. The judgment was for the defendant, and is a complete bar to any further action by the plaintiff for the same cause, and. we do not see that the defendant can reasonably ask for anything more.
Judgment affirmed.
The other judges concur.